The opinion of the court was delivered
by Lowrie, C. J.
— It does not seem to us that the Act of 10th March, 1810, relative to foreign insurance companies, applies to companies of other States of the Union; but the Act of 13th April, 1827, covers the omitted ground. Yet we do not see that even it applies to this, case; for it relates to agents for making and renewing contracts of insurance, and this agent was only for receiving applications. Besides, it does not forbid insurances of this kind, but merely imposes certain, public duties on the agents. And the Act of 23d April, 1849, does not forbid the contract, *484but only imposes a tax on tbe premiums received, and provides for its collection. The Act of 24th January, 1849, seems to us to apply to branch or agency offices, or places of business, established in tbis State by companies of other States, and not to mere transient or travelling, agents, to invite applications to be sent to the company itself — which seems to be the only agency proved here. Thornton sent to the company in Ohio, by the agent, his application with his premium note, as his proposal for a policy, and the company accepted it by sending him the policy. Eor these reasons we must declare that this contract is not forbidden by our law.
The statement filed as a substitute for a declaration, does not appear to be inadequate. It was not necessary to follow the form of remedy prescribed by the Ohio statute. Our own forms of remedy are the only proper ones, for in this matter the lex fori governs. The party was entitled by the charter to thirty days’ notice before suit brought, and if this was not given, it furnished ground of abatement of tbe action, and ought to bave been so pleaded. In accurate pleading, tbis could not support tbe plea of non assumpsit without barring the right. We think that the case was correctly tried.
Judgment affirmed.